Modified and Affirmed as Modified; Opinion Filed March 14, 2013.




                                                   In The
                                  Ionrt uf Appiat
                         .Vift1! 1hitrirt uf ixa at Oa11a
                                       No. 05-11-00601-CR

                   PHIROM L. C11HENG, A/KIA ROMAN LEE, Appellant
                                        V.
                          THE STATE OF 1’EXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-80310-10

                                MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                    Opinion by Justice Moseley
       Phirom L. Chheng, a/k/a Roman Lee, appeals his conviction for indecency with a child.

in a single issue, he contends the trial   court   erred by ordering him   to   pay the cost of his court-

appointed attorney because he is indigent. The State concedes error. Accordingly, we sustain

Chheng’s issue.

       We modify the judgment and the order placing Chheng on community supervision to

delete the requirement that Chheng pay court-appointed attorney’s fees. See TEx. R. Ap1. P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27—28 (Tex. Crim. App. 1993); Asberry v. State, 813
S.W.2d 526. 529—30 (Tex. App.—Dallas 1991, pet.         ret’ d).
       As modified, we affirm the trial court’s judgment




Do Not Publish
TEx. R. An. P. 47.2(b)
I I0601F.U05




                                             —2—
                                  (Court of )ppealz
                         JTiftIj District of Wexas at Dnllaø
                                          JUDGMENT

PHIROM L. CHHENG, A/K/A ROMAN                       On Appeal from the 401st Judicial District
LEE. Appellant                                      Court, Collin County. Texas
                                                    Trial Court Cause No.401-80310-10.
No. 05-11-00601-CR           V.                     Opinion delivered by Justice Moseley.
                                                    Justices Francis and Lang participating.
ThE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED

to DELETE the following paragraph on page three of the judgment:

       It is further ORDERED that the cost to Collin County for the payment of this
       defendant’s court-appointed attorney, if any, is taxed against this defendant as
       court cost. The District Clerk is granted leave to amend the court cost to reflect
       this amount without the necessity of a further order.

       Further, the trial court’s May 6, 2011 Order Suspending Imposition of Sentence and

Placing Defendant on Community Supervision is MODIFIED to delete condition 16.f and any

requirement that defendant reimburse the cost of his court-appointed counsel.

       As MODIfiED the judgment is AFFIRMED.
                        th
                        14
Judgment entered this        day of March, 2013.




                                                           :2’;4;:. . I
                                                   JIM Z4ESSELEY
                                                   J1J$tICE